Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 1 of 10


                                                                                  4/1/2020 3:03 PM
                                                      Marilyn Burgess - District Clerk Harris County
                                                                           Envelope No. 42062052
                                                                                 By: Charlie Tezeno
                                                                           Filed: 4/1/2020 3:03 PM




                                                          k
                                                        erl
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT A
Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 2 of 10




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT A
      Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 3 of 10




                                    CAUSE NO. 2020-19235

TANYA PIERCE, INDIVIDUALLY AND AS THE             §
PERSONAL REPRESENTATIVE OF THE                    §
ESTATE OF JANE DOE                                §
PLAINTIFF                                         §                      IN THE 270th District Court
                                                  §
VS.                                                                          HARRIS COUNTY, TX
                                                  §




                                                                                  k
WRRH INVESTMENTS LP; ET AL                        §




                                                                            ler
DEFENDANT                                         §
                                                  §




                                                                         tC
                                                  §




                                                                      ric
                                      RETURN OF SERVICE




                                                                  ist
                                                               sD
ON Tuesday, March 31, 2020 AT 10:58 AM
CITATION, PLAINTIFF'S ORIGINAL PETITION, PLAINTIFF'S FIRST SET OF INTERROGATORIES,
REQUESTS FOR PRODUCTION, REQUEST FOR ADMISSIONS, REQUEST FOR DISCLOSURE TO




                                                           es
DEFENDANTS for service on RED ROOF INNS INC (FOREIGN CORPORATION) C/O REGISTERED
AGENT CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCORPORATING SERVICE




                                                        rg
COMPANY came to hand.
                                                      Bu
ON Tuesday, March 31, 2020 AT 11:24 AM, I, Dane R Cuppett, PERSONALLY DELIVERED
                                                  n
THE ABOVE-NAMED DOCUMENTS TO: RED ROOF INNS INC (FOREIGN CORPORATION) C/O
REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCORPORATING
                                               ily

SERVICE COMPANY, by delivering to John Spidel, 211 E 7TH STREET SUITE 620, AUSTIN, TRAVIS
                                            ar


COUNTY, TX 78701.
                                         M




My name is Dane R Cuppett. My address is 7421 BURNET ROAD NO. 501, AUSTIN, TX 78757. I am
a private process server certified by the Texas Judicial Branch Certification Commission (PSC
                                      of




07114, expires 10/31/2021). My e-mail address is info@easy-serve.com. My date of birth is
                                    e




10/9/1984. I am in all ways competent to make this statement, and this statement is based on
personal knowledge. I am not a party to this case and have no interest in its outcome. I declare
                               ffic




under penalty of perjury that the foregoing is true and correct.
                              yO




Executed in TRAVIS COUNTY, TX on Tuesday, March 31, 2020.

/S/ Dane R Cuppett
                          op
                         C
                        ial
                  fic
              of
         Un




Estate of Jade Pierce

Doc ID: 272269_1




                                       EXHIBIT A
Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 4 of 10


                                                                                  4/1/2020 3:03 PM
                                                      Marilyn Burgess - District Clerk Harris County
                                                                           Envelope No. 42062060
                                                                                 By: Charlie Tezeno
                                                                           Filed: 4/1/2020 3:03 PM




                                                          k
                                                        erl
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT A
Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 5 of 10




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT A
      Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 6 of 10




                                     CAUSE NO. 2020-19235

TANYA PIERCE, INDIVIDUALLY AND AS THE              §
PERSONAL REPRESENTATIVE OF THE                     §
ESTATE OF JANE DOE                                 §
PLAINTIFF                                          §                       IN THE 270th District Court
                                                   §
VS.                                                                            HARRIS COUNTY, TX
                                                   §




                                                                                    k
WRRH INVESTMENTS LP; ET AL                         §




                                                                             ler
DEFENDANT                                          §
                                                   §




                                                                          tC
                                                   §




                                                                       ric
                                       RETURN OF SERVICE




                                                                   ist
                                                                sD
ON Tuesday, March 31, 2020 AT 10:58 AM
CITATION, PLAINTIFF'S ORIGINAL PETITION, PLAINTIFF'S FIRST SET OF INTERROGATORIES,
REQUESTS FOR PRODUCTION, REQUEST FOR ADMISSIONS, REQUEST FOR DISCLOSURE TO




                                                             es
DEFENDANTS for service on RED ROOF FRANCHISING LLC (FOREIGN LIMITED-LIABILITY COMPANY)
C/O REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCORPORATING




                                                          rg
SERVICE COMPANY came to hand.
                                                       Bu
ON Tuesday, March 31, 2020 AT 1:53 PM, I, Dane R Cuppett, PERSONALLY DELIVERED
                                                   n
THE ABOVE-NAMED DOCUMENTS TO: RED ROOF FRANCHISING LLC (FOREIGN LIMITED-
LIABILITY COMPANY) C/O REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC-
                                                ily

LAWYERS INCORPORATING SERVICE COMPANY, by delivering to John Spidel, 211 E 7TH STREET
                                             ar


SUITE 620, AUSTIN, TRAVIS COUNTY, TX 78701.
                                          M




My name is Dane R Cuppett. My address is 7421 BURNET ROAD NO. 501, AUSTIN, TX 78757. I am
a private process server certified by the Texas Judicial Branch Certification Commission (PSC 07114,
                                       of




expires 10/31/2021). My e-mail address is info@easy-serve.com. My date of birth is 10/9/1984. I
                                    e




am in all ways competent to make this statement, and this statement is based on personal
knowledge. I am not a party to this case and have no interest in its outcome. I declare under
                                ffic




penalty of perjury that the foregoing is true and correct.
                              yO




Executed in TRAVIS COUNTY, TX on Tuesday, March 31, 2020.

/S/ Dane R Cuppett
                          op
                         C
                        ial
                  fic
              of
         Un




Estate of Jade Pierce

Doc ID: 272269_5




                                        EXHIBIT A
          Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 7 of 10
                                                                                                         4/6/2020 4:35 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 42151071
                                                                                                           By: Charlie Keys
                                     CAUSE NO. 2020-19235                                         Filed: 4/6/2020 4:35 PM
TANYA PIERCE, INDIVIDUALLY AND AS             §
THE PERSONAL REPRESENTATIVE OF THE            §
ESTATE OF JANE DOE,                           §               IN THE    270TH DISTRICT COURT
PLAINTIFF                                     §
                                              §                             HARRIS COUNTY, TX
VS.                                           §
                                              §
WRRH INVESTMENTS LP; ET AL,                   §
DEFENDANT




                                                                                   k
                                                                              ler
                                    DECLARATION OF MAILING




                                                                          tC
On Tuesday, March 31, 2020 at 02:40 PM - CITATION, PLAINTIFF'S ORIGINAL




                                                                       ric
PETITION, PLAINTIFF'S FIRST SET OF INTERROGATORIES, REQUESTS FOR
PRODUCTION, REQUEST FOR ADMISSIONS, REQUEST FOR DISCLOSURE TO




                                                                    ist
DEFENDANTS CAME TO HAND.




                                                               sD
ON Thursday, April 2, 2020 at 09:09 AM - THE ABOVE-NAMED DOCUMENTS WERE


                                                            es
DELIVERED TO: WRRH INVESTMENTS LP C/O TEXAS SECRETARY OF STATEAT
P.O. BOX 12079, AUSTIN, TRAVIS COUNTY, TX 78711 VIA CERTIFIED
                                                         rg
MAIL,RETURN RECEIPT REQUESTED.
                                                     Bu
                                                  n


SEE ATTACHED CERTIFIED MAIL, GREEN CARD: TRACKING NUMBER # 9314
                                               ily



7699 0430 0070 4084 37.
                                             ar




My name is Orlando M Ochoa. My address is 1201 Louisiana, Suite 370, Houston, Texas 77002,
                                           M




USA. I am a private process server authorized by and through the Supreme Court of Texas (PSC
                                       of




12573, expires Thursday, April 30, 2020). My date of birth is August 15, 1975. I am in all ways
                                     e




competent to make this statement, and this statement is based on personal knowledge. I am not a
                                    ffic




party to this case, and have no interest in its outcome. I declare under penalty of perjury that the
foregoing is true and correct.
                               yO




Executed in Harris County, Texas on Monday, April 6, 2020
                           op




/S/ Orlando M Ochoa
                       C
                    ial
                fic
             of
        Un




Client Reference#: Estate of Jade

DocID: 272269-004


                                             EXHIBIT A
Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 8 of 10




                                                            k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
     of
  Un




                          EXHIBIT A
Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 9 of 10




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT A
Case 4:20-cv-01533 Document 1-1 Filed on 04/30/20 in TXSD Page 10 of 10




                                                          k
                                                        er l
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                    n
                                  ily
                                ar
                              M
                           of
                         e
                       ffic
                   yO
                 op
              C
            ial
          fic
        of
     Un




                           EXHIBIT A
